--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.1

 
NOTICE OF AWARD


State Of Missouri
Office Of Administration
Division Of Purchasing and Materials Management
PO Box 809
Jefferson City, MO 65102
http://www.oa.mo.gov/purch


CONTRACT NUMBER
C306118005
CONTRACT TITLE
Medicaid Managed Care-Eastern Region
 
AMENDMENT NUMBER
Amendment #008
CONTRACT PERIOD
July 1, 2008 through June 30, 2009
 
REQUISITION NUMBER
NR 886 25758009092
VENDOR NUMBER
3640504950 1
 
CONTRACTOR NAME AND ADDRESS
Harmony Health Plan Inc
23 Public Square Ste 400
Belleville IL 62220
 
STATE AGENCY’S NAME AND ADDRESS
Dept of Social Services
MO HealthNet Division
PO Box 6500
Jefferson City, MO 61502-6500
 
ACCEPTED BY THE STATE OF MISSOURI AS FOLLOWS:
Contract C306118005 is hereby amended pursuant to the attached Amendment #008
dated 05/02/08.
 
BUYER
Laura Ortmeyer
 
BUYER CONTACT INFORMATION
Email: laura.ortmeyer@oa.mo.gov
Phone: (573) 751-4579  Fax (573) 526-9817
 
SIGNATURE OF BUYER
Laura Ortmeyer
 
DATE
5/7/08
DIRECTOR OF PURCHASING AND MATERIALS MANAGEMENT
/s/  James Miluski              James Miluski
       





 
 

--------------------------------------------------------------------------------

 






 
STATE OF MISSOURI
OFFICE OF ADMINISTRATION
DIVISION OF PURCHASING AND MATERIALS MANAGEMENT (DPMM)
CONTRACT AMENDMENT




AMENDMENT NO.: 008
REQ NO.: NR 886 25758009092
CONTRACT NO.: C306118005
BUYER: Laura Ortmeyer
TITLE: Mo Health Net Managed Care - Eastern Region
PHONE NO.: (573) 751-4579
ISSUE DATE: 4/22/08
E-MAIL: Iaura.ortmeyer@oa.mo.gov



  TO:   
HARMONY HEALTH PLAN OF MISSOURI
23 PUBLIC SQUARE STE 400
BELLEVILLE, IL 62220



RETURN AMENDMENT NO LATER THAN: APRIL 29, 2008 AT 5:00 PM CENTRAL TIME
RETURN AMENDMENT TO:


(U.S. Mail)
 
(Courier Service)
Div of Purchasing & Matls Mgt (DPMM)
 
Div of Purchasing & Matls Mgt (DPMM)
PO BOX 809
OR
301 WEST HIGH STREET, ROOM 630
JEFFERSON CITY MO 65102-0809
 
JEFFERSON CITY MO 65101-1517
     



OR FAX TO: (573) 526-9817 (either mail or fax, not both)


DELIVER SUPPLIES/SERVICES FOB (Free On Board) DESTINATION TO THE FOLLOWING
ADDRESS:


Department of Social Services, MO HealthNet Division
Post Office Box 6500
Jefferson City MO 65102-6500


SIGNATURE REQUIRED


DOING  BUSINESS AS (DBA) NAME:
Harmony Health Plan of Illinois, Inc. d/b/a Harmony Health Plan of Missouri
LEGAL NAME OF ENTITY/INDIVIDUAL FILED WITH IRS FOR THIS TAX ID NO.:
Harmony Health Plan of Illinois, Inc.
MAILING ADDRESS:
23 Public Square, Suite 400
IRS FORM 1099 MAILING ADDRESS
200 West Adams Street, Suite 800
CITY, STATE, ZIP CODE
Belleville, IL 62220
CITY, STATE, ZIP CODE
Chicago, IL 60606
 
CONTACT PERSON
Ms. Tina Gallagher
 
EMAIL ADDRESS
Tina.Gallagher@wellcare.com
PHONE NUMBER
(800) 608-8158 Ext. 2405
FAX NUMBER
(800)608-8157
TAXPAYER ID NUMBER (TIN)
36-4050495
TAXPAYER ID (TIN) TYPE (CHECK ONE)
FEIN              SSN
VENDOR NUMBER (IF KNOWN)
3640504950 1
VENDOR TAX FILING TYPE WITH IRS (CHECK
ONE)                                                                                                                                (NOTE:
LLC IS NOT A VALID TAX FILING TYPE.)
X    Corporation              Individual               State/Local
Government               Partnership              Sole
Proprietor             Other
AUTHORIZED SIGNATURE
   /s/  Heath Schiesser  
DATE
May 2, 2008
PRINTED NAME
Heath Schiesser
TITLE
President and CEO



 
 

--------------------------------------------------------------------------------

 



AMENDMENT #008 TO CONTRACT C306118005




CONTRACT TITLE:   MO Health Net Managed Care – Eastern Region


CONTRACT PERIOD:  July 1, 2008 through June 30, 2009



The State of Missouri hereby exercises its option to renew and desires to amend
the above-referenced contract.


1.
Paragraph 2.7.1 h. is hereby amended effective July 1, 2008 as follows:



 
h.
Pharmacy benefits excluding protease inhibitors - pharmacy benefits services
shall be the responsibility of the health plan unless (1) pharmacy services were
not included in the health plan's awarded proposal, or (2) if the health plan
chooses to exclude pharmacy services from the MO HealthNet Managed Care benefit
package effective July 1, 2008.



2.
Paragraph 2.12.7 is hereby amended effective July 1, 2008 as follows:



2.12.7
Pharmacy Services:  Pharmacy services (including physician injections) shall be
reimbursed by the state agency on a fee-for-service basis according to the terms
and conditions of the MO HealthNet program if pharmacy services were not
included in the health plan's awarded proposal or if the health plan chooses to
exclude pharmacy services from the MO HealthNet Managed Care benefit package
effective July 1, 2008.



3.
Section 5 is hereby amended effective July 1, 2008.



4.
Attachment 13 is hereby revised effective July 1, 2008.



The contractor shall indicate on the attached Pricing Page, any changes to the
firm, fixed prices of the contract for performing the required services in
accordance with the terms, conditions, and provisions of the contract.  Column
1A on the Pricing Page lists the State's Maximum Net Capitation Rate for each
Category of Aid rate subgroup with pharmacy service costs included in the MO
HealthNet Managed Care benefit package.  Column 2A on the Pricing Page lists the
State's Maximum Net Capitation Rate for each Category of Aid rate subgroup with
pharmacy service costs excluded in the MO HealthNet Managed Care benefit
package.  The contractor shall also provide a firm, fixed Per Member Per
Delivery (PMPD) Net Capitated Rate for each Category of Aid Supplemental
Delivery Event.  The contractor's firm, fixed PMPM Net Capitation Rate for Each
Category of Aid (COA) Rate subgroup must not exceed the State's Maximum Net
Capitation Rate listed in Column 1.
 
The contractor must furnish a performance security deposit in accordance with
the terms and conditions stated in the original contract in the amount of
$1,000,000.00 for each region.  The performance security deposit must specify
the contract number and contract period.
 
All other terms, conditions and provisions of the previous contract period shall
remain and apply hereto.  The contractor shall sign and return this document,
along with completed pricing and the applicable bond, on or before the date
indicated.
 

--------------------------------------------------------------------------------


 
5.  PRICING PAGES


5.1
Instructions for Completing Pricing Page:  The offeror shall provide firm, fixed
prices for providing all required services for all specified counties within a
region pursuant to the requirements of this Request for Proposal.  The offeror
must choose to include Pharmacy services as a MO HealthNet managed care benefit
or choose to exclude Pharmacy services from the MO HealthNet managed care
benefit package.  The offeror shall provide either a firm, fixed Per Member Per
Month (PMPM) Net Capitated Rate for each Category of Aid rate subgroup with
Pharmacy services included in the MO HealthNet managed care benefit package or a
firm, fixed PMPM Net Capitated Rate for each Category of Aid rate subgroup with
Pharmacy services excluded from the MO HealthNet managed care benefit package,
which are non-delivery related.  The offeror shall also provide a firm, fixed
Per Member Per Delivery (PMPD) Net Capitated Rate for each Category of Aid
Supplemental Delivery Event.  All costs associated with providing the required
services shall be included in the offeror's quoted rates.



If the offeror is proposing to provide services for the Western region, the
offeror must complete Pricing Page 5.2.
 
If the offeror is proposing to provide services for the Eastern region, the
offeror must complete Pricing Page 5.3.
 
If the offeror is proposing to provide services for the Central region, the
offeror must complete Pricing Page 5.4.


5.1.1
Requirements promulgated by the federal government stipulate that the State of
Missouri can only contract for services at rates that are actuarially
sound.  Column 1A on the Pricing Pages lists the State’s Maximum Net Capitation
Rate for each Category of Aid rate subgroup with Pharmacy service costs included
in the MO HealthNet managed care benefit package and each Category of Aid
Supplemental Delivery Event.  Each rate listed in Column 1A is actuarially
sound, compliant with federal regulations, and is the maximum amount that the
State will allow.  Column 2A on the Pricing Pages lists the State's maximum Net
Capitation Rate for each Category of Aid rate subgroup with Pharmacy service
costs excluded from the MO HealthNet managed care benefit package and each
Category of Aid Supplemental Delivery Event.  Each rate listed in the Column 2A
is actuarially sound, compliant with federal regulations, and is the maximum
amount that the State will allow.



5.1.2
To assist the offeror in completion of the Pricing Page, the offeror should use
the information provided in Attachment 9.  However, the offeror is advised that
this information should not be used as the only source of information in making
pricing decisions.  The offeror is solely responsible for research, preparation,
and documentation of the offeror’s proposal including the offeror’s rates as
quoted on the Pricing Page.



5.1.3
The offeror must complete either Column 1B or 2B on the Pricing Page by
providing a firm, fixed PMPM rate for each Category of Aid rate subgroup and a
firm, fixed PMPD for each Category of Aid Supplemental Delivery Event.



 
 a.
The offeror’s firm, fixed rates must not include:



 
 1)
Estimates for services which are not the offeror’s responsibility.

 
 2)
Cost of marketing as an administrative expense.

 
 3)
Cost for Pharmacy services, if the offeror chooses to exclude Pharmacy services
from the MO HealthNet managed care benefit package.



 
 

--------------------------------------------------------------------------------

 

              
 

  b. 
The offeror’s firm, fixed rates shall be net of Third Party Liability
recoveries.
 
 
c.
The offeror should calculate medical expenses by specific Category of Aid rate
subgroup and make adjustments for administrative, profit, and contingency and
risk charges to obtain the proposed Firm Fixed Net Capitation rates.



 
d.
The offeror’s firm, fixed PMPM Net Capitated Rate for each Category of Aid rate
subgroup and firm, fixed PMPD Net Capitated Rate for each Category of Aid
Supplemental Delivery Event must not exceed the State’s Maximum Net Capitation
Rate listed in Column 1A or 2A.  The State shall not consider awarding a
contract to an offeror with any quoted rate which exceeds the State’s Maximum
Net Capitation Rate list in Column 1A or 2A.






 
 

--------------------------------------------------------------------------------

 


5.3 East Region - Firm Fixed Net Capitation Pricing Page
                                                 
COLUMN 1
 
COLUMN 2
             
Column 1A
 
Column 1B
 
Column 2A
 
Column 2B
             
State Price With Pharmacy
Offeror Proposal With Pharmacy
State Price Without Pharmacy
Offeror Proposal Without Pharmacy
                                     
Category
         
Firm Fixed Net
 
Firm Fixed Net
 
Firm Fixed Net
 
Firm Fixed Net
 
of
         
Capitation Rate
 
Capitation Rate
 
Capitation Rate
 
Capitation Rate
 
Aid
   
Age
 
Sex
(Per Member Per Month)
(Per Member Per Month)
(Per Member Per Month)
(Per Member Per Month)
    1    
Newborn < 01
 
Male and Female
  $ 973.00     $ 973.00     $ 959.37     $       1       01 - 06  
Male and Female
  $ 143.71     $ 143.71     $ 128.56     $       1       07 - 13  
Male and Female
  $ 111.55     $ 111.55     $ 86.78     $       1       14 - 20  
Female
  $ 216.17     $ 216.17     $ 193.24     $       1       14 - 20  
Male
  $ 135.65     $ 135.65     $ 110.12     $       1       21 - 44  
Female
  $ 336.54     $ 336.54     $ 292.96     $       1       21 - 44  
Male
  $ 236.79     $ 236.79     $ 194.41     $       1       45 - 99  
Male and Female
  $ 520.80     $ 520.80     $ 435.22     $       4       00 - 20  
Male and Female
  $ 228.75     $ 228.75     $ 136.39     $    
1&4
       
Delivery Payment
  $ 4,956.37     $ 4,956.37     $ 4,956.37                                      
                      5       00 - 06  
Male and Female
  $ 167.47     $ 167.47     $ 142.60     $       5       07 - 13  
Male and Female
  $ 144.64     $ 144.64     $ 109.44     $       5       14 - 18  
Male and Female
  $ 189.19     $ 189.19     $ 154.11     $        5           Delivery Payment  
$ 4,956.37     $ 4,956.37     $ 4,956.37     $    


 

--------------------------------------------------------------------------------


 
ATTACHMENT 13
 
 
East Region - EPSDT Withhold Amounts
 
NUMBER
 
AGE
SEX
 
July 1, 2008 EPSDT WITHHOLD AMOUNT
PER % POINT
   
1
 
<1 (NEWBORNS)
MALE AND FEMALE COMBINED
  $
0.11
       
1-6 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
       
7-13 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.01
       
14-20 YEAR OLDS
FEMALE
  $
0.03
       
14-20 YEAR OLDS
MALE
  $
0.01
                     
4
 
0-20 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
                     
5
 
0-6 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.03
       
7-13 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
       
14-18 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
 

 
 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT 13
 
 
East Region - EPSDT Withhold Amounts
Without Pharmacy
 
NUMBER
 
AGE
SEX
 
July 1, 2008 EPSDT WITHHOLD AMOUNT
PER % POINT
   
1
 
<1 (NEWBORNS)
MALE AND FEMALE COMBINED
  $
0.11
       
1-6 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
       
7-13 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.01
       
14-20 YEAR OLDS
FEMALE
  $
0.03
       
14-20 YEAR OLDS
MALE
  $
0.01
                     
4
 
0-20 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
                     
5
 
0-6 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.03
       
7-13 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
       
14-18 YEAR OLDS
MALE AND FEMALE COMBINED
  $
0.02
 

 